DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 30 October 2021 have been fully considered.  Applicant argues that neither Miranker nor Goranson teaches the newly-introduced limitations of claim 1.  Examiner respectfully disagrees for the reasons set forth in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites, “establishing a chat channel to transmit data associated with at least one edit to the plurality of remote computing devices.”  There is insufficient antecedent basis for “the plurality of remote computing devices,” as the claim earlier recites an embodiment with a single remote computing device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miranker et al., US 2012/0102022 A1 (hereinafter “Miranker”), in view of Goranson et al., US 2017/0032259 A1 (hereinafter “Goranson”).

As per claim 1, Miranker teaches:
a graph schema comprised of data elements and data relationships among the elements (Miranker ¶ 0006), where the RDF representation is the claimed graph schema data structure;
on the server, a graph schema data structure stored in memory (Miranker ¶ 0159), where the server maintains the RDF representation;
on the server, an interface module that receives as input a location reference to at least one database connected by a data network to the server and stores the reference in the graph schema data structure, the at least one database including a relational database (Miranker ¶ 0159), where, insofar as the relational database is connected via network to the server preparing the RDF representation, a location reference of the relational database is inherently received such that the relational database may be processed on the server;
on the server, a visualization module configured to transmit data representing at least part of the graph schema data structure to cause display of primitives at one or more remote computer devices (Miranker ¶ 0078), where the strings are presented on a GUI, thereby teaching transmitting the data representing the strings;
receiving data representing a plurality of edits to the graph schema data structure (Miranker ¶ 0078), where edits are received at the GUI;
on the server, an editing module that is configured to receive data representing an event at one of the user interfaces, the event being a first input data that comprises a data object that indicates one or more modifications of the graph schema (Miranker ¶ 0078), where a user uses a GUI to input a replacement, which is communicated to the server, the editing module being further configured to modify the graph schema data based on the first input data to form a modified graph schema data structure (Miranker ¶ 0078), where the replacement is reflected in the RDF representation.

Miranker, however, does not teach:
on the server, a visualization module configured to transmit data representing at least part of the graph schema data structure to cause display of primitives as graphical image data at one or more remote computer devices, the graphical image data being configured to visually depict the data elements and data relationships among the elements of the graph schema at user interfaces of the one or more remote computer devices;
the editing module being further configured to modify the graph schema data based on the first input data to form a modified graph schema data structure responsive to collaborative editing of the graph schema via one or more graph schema editors correspondingly associated with the one or more remote computing devices that provide data representing inputs including the first input data and other inputs associated with the plurality of edits, the one or more computing devices being configured to be communicatively coupled;
establishing a chat channel to transmit data associated with at least one edit to the plurality of computing devices; or
on the server, a communication module configured to transmit a script to at least one remote computer, the script including data configured to present visually the modified graph schema data structure as an update to at least one user interface in real-time displays of changes.

The analogous and compatible art of Goranson, however, teaches collaborative editing of graph data using graph editors at a remote computing device via a graphical user interface that displays primitives as graphical image data, which displays transmitted data, such that it depicts data elements and data relationships among the elements of the graph schema at user interfaces of one or more remote computer devices, where edits are reflected in the interface such that the display is presented visually as an update such that edits are displayed in real-time inasmuch as edits are reflected in the graph data to be viewed (Goranson ¶¶ 0130-39; Fig. 9), and further teaches establishing a chat channel to transmit data associated with at least one edit to the plurality of computing devices (Goranson ¶ 0039, “Other editing mechanisms follow the art of established ontology tools, for example as found in Protégé™ from the Stanford Center for Biomedical Informatics Research.”), where official notice is taken that Protégé establishes a chat channel for transmitting comments about edits (Protégé pg. 5, “Discussions for annulate lamellae”).

It would therefore have been obvious to one of ordinary skill in the art to generate a RDF representation of a relational database, as in Miranker, and then visually depict, as in Goranson, the generated RDF representation in an editable fashion in order to allow a user to visualize the schema and thereby gain better understanding of it.

As per claim 2, the rejection of claim 1 is incorporated, and Miranker further teaches:
where the interface module generates a mapping data by using a database schema retrieved from the database location to generate a putative ontology corresponding to the connected database (Miranker ¶ 0071).

As per claim 3, the rejection of claim 2 is incorporated, and Miranker further teaches:
a comparison module that compares the graph schema data structure to the putative ontology data structure (Miranker ¶ 0046, “The invention utilizes a synthetic domain model, (also referred to as putative ontology or ‘PO’), as the basis for a user to develop SPARQL queries. As ontology matching systems are integrated into the Semantic Web to provide seamless webs of linked data,”), where the matching is the comparing.

As per claim 4, the rejection of claim 3 is incorporated, and Miranker further teaches:
where the comparison module identifies the portions of the graph schema data structure that most closely match the putative ontology (Miranker ¶ 0051), where the PO is used to identify the RDF representation.

As per claim 5, the rejection of claim 1 is incorporated, and Miranker further teaches:
where the interface module generates a mapping corresponding to the database (Miranker ¶ 0071) and updates the graph schema data structure with references to at least one content in the database using the generated mapping (Miranker ¶ 0052, “if the relational data is updated, the RDF should be consistent in real-time”).

As per claim 6, the rejection of claim 5 is incorporated, and Miranker further teaches:
where the mapping data is comprised of a SQL query (Miranker ¶¶ 0009-0011), where the mapping is to a SQL query.

As per claim 7, the rejection of claim 5 is incorporated, and Miranker further teaches:
where the mapping data is comprised of a SQL View (Miranker ¶¶ 0009-0011), where the mapping is to a SQL query comprising a VIEW.

As per claim 8, the rejection of claim 5 is incorporated, and Miranker further teaches:
where the mapping data is comprised of a graph query (Miranker ¶¶ 0009-0011), where the mapping is of a SPARQL query.

As per claim 9, the rejection of claim 5 is incorporated, and Miranker further teaches:
where the mapping data is comprised of computer code representing a data acquisition routine (Miranker ¶¶ 0009-0011), where the SQL query is a data acquisition routine (Specification ¶ 0018).

As per claim 10, the rejection of claim 5 is incorporated, and Miranker further teaches:
where the interface module generates the mapping by receiving input metadata that represents characteristics of the connected database (Miranker ¶ 0006), where the SQL schema is the metadata.

As per claim 11, the rejection of claim 10 is incorporated, and Miranker further teaches:
where the input metadata represents the elements and relationships of content comprising the database (Miranker ¶ 0006), where nodes are elements and edges are relationships.

As per claim 12, the rejection of claim 1 is incorporated, and Miranker further teaches:
where the interface module generates a mapping data (Miranker ¶ 0071) by receiving data representing a query (Miranker ¶ 0053), where an equivalent SQL query is generated that is applied to the connected database to generate and receive at the interface module a query result (Miranker ¶¶ 0056-70), where the SQL query is executed and a result is received and updates the graph schema data structure to refer to the query result as a concept mapped to an element comprising the graph data structure (Miranker ¶ 0036), where the result is stored.

As per claim 13, the rejection of claim 12 is incorporated, and Miranker further teaches:
where the query is a VIEW construct and the database is a relational database (Miranker ¶¶ 0035-36).

As per claim 14, the rejection of claim 12 is incorporated, and Miranker further teaches:
where the query is comprised of computer code expressing a data acquisition routine (Miranker ¶¶ 0035-36), where the SQL query is a data acquisition routine (Specification ¶ 0018).

As per claim 15, the rejection of claim 1 is incorporated, and Miranker further teaches:
where the graph schema data structure is comprised of data representing nodes, edges and attributes associated with the nodes and edges (Miranker ¶ 0006), where RDF represents notes, edges and attributes (Specification ¶ 0011).

As per claim 16, the rejection of claim 1 is incorporated, and Miranker further teaches:
where the graph schema data structure represents an edge-labeled ontology graph, said ontology graph comprised of nodes representing classes, edges representing object properties between the nodes and datatype properties representing the attributes associated with the nodes (Miranker ¶ 0006), where RDF represents notes, edges and attributes as claimed (Specification ¶ 0011).

As per claim 17, the rejection of claim 1 is incorporated, and Miranker further teaches:
where the graph schema data structure represents a property graph schema, said property graph schema comprised of nodes, edges representing relationships between the nodes, and properties representing attributes of the nodes and edges (Miranker ¶ 0006), where RDF represents notes, edges and attributes as claimed (Specification ¶ 0011).

As per claim 18, the rejection of claim 1 is incorporated, and Miranker further teaches:
where the connected database is one of: relational database, graph database, document database, hierarchical database, key value database, object database (Miranker ¶¶ 0009-11), where the system is connected to a relational database.

As per claim 19, the rejection of claim 1 is incorporated, and Miranker further teaches:
at least one remote computers connected to the server using a data network, each of the at least one remote computers comprised of a channel module that maintains a real-time communication channel with the server and the other at least one remote computers, said communication channel uniquely associated with an element of the graph schema (Miranker ¶¶ 0011-0013, 0052, 0159), where a real-time connection is maintained between the RDF representation and the relational database behind represented by RDF representation.

As per claim 21, the rejection of claim 1 is incorporated, and Miranker further teaches:
on the server, an output module that generates and stores a graph schema definition file and a mapping file (Miranker ¶¶ 0042, 0052), where the OWL description is the graph schema definition, and where mapping between SQL and OWL is generated and stored.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159